Title: To George Washington from Henry Laurens, 6 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 6th May 1778
                    
                    My last was under the 3d Instant by Maj. Brice since which I have had the honor of presenting to Congress Your Excellency’s several favors of the 30th Ulto, 1st 3d & 4th Inst.
                    The present will cover the undermentioned Papers
                    
                        1. An Act of Congress of the 2d Instant for the protection of the Western frontier—amended.
                        2. of the 5th for establishing a plan of a well organized Inspectorship.
                        3. A Letter from Lieutenant Colo. Sutherland of the 47th British of the 11th April accompanied by a State of this Gentleman’s health by Doctr Weir.
                        4. A Letter of the 15th April from Major Agnew of the 24th & Lieutt Poe of the 47th & also a State of the health of these Gentlemen respectively by Doctor Weir.
                        5. Copy of a Letter from the Honble James Duane Esqr. dated Albany 24th April.
                        6. A Commission appointing the Honorable Baron Stüben Inspector General with the Rank of Major General.
                    
                    the Cases of the British Officers are submitted by Congress to Your Excellency referring to a Resolve of the 3d March—I received only verbal direction on this head & that not very explicitly, if I understand right Congress mean that an Exchange should be attempted with sir William Howe being willing to gratify Colo. sutherland & the other  Gentlemen upon equitable terms. I have the honor to be With the greatest Respect Sir Your Excellency’s Most Obedient humble servt
                    
                        Henry Laurens Presidt of Congress.
                    
                    
                        the bearer of this is charged with a packet containing 500 blank Oaths.
                    
                